Exhibit 10.8
CLEAN WIND ENERGY, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (this “Agreement”), is made as of the 22nd
day of September, 2010 by and between Clean Wind Energy, Inc., a Delaware
corporation (the “Company”), and Itzhak Tepper, PE (“Executive”).
Recitals
The Company has been established to design, develop and construct large Energy
Towers that use non-toxic natural elements to generate electricity and clean
water economically by integrating and synthesizing numerous proven as well as
emerging technologies. In addition to constructing Energy Towers in the United
States and abroad, the Company will be prepared to establish partnerships — at
home and abroad — to propagate these systems and meet increasing global demand
for electricity and clean water.
Executive is to be employed by the Company as Chief Structural Engineer. The
Board of Directors of the Company recognizes Executive as a key officer of the
Company, and consequently has approved the terms and conditions of the continued
employment of Executive as set forth herein and has authorized the execution and
delivery of this Agreement.
Agreement
NOW THEREFORE, for and in consideration of the foregoing and of the mutual
covenants of the parties herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
1. Employment. The Company hereby employs Executive to serve in the capacities
described herein and Executive hereby accepts such employment and agrees to
perform the services described herein upon the terms and conditions hereinafter
set forth.
2. Term. The term of Executive’s employment pursuant to this Agreement shall
commence as of the date hereof and shall terminate on the third (3rd)
anniversary of the date of Executive’s receipt of his first paycheck from the
Company hereof, subject to earlier termination in accordance with Section 7
hereof and the other terms, provisions, and conditions set forth herein (the
“Term”). The Term shall be renewable for One (1) -year periods upon the mutual
agreement of the parties.
3. Duties. During the Term, Executive shall serve as and have the title of Chief
Structural Engineer of the Company. Executive agrees to devote the time, energy,
and skills to such employment on a full-time basis and otherwise as is required
to properly and fully perform his duties under this Agreement. Executive agrees
to use his reasonable best efforts to advance the goals of the Company.

 

 



--------------------------------------------------------------------------------



 



CLEAN WIND ENERGY, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
4. Compensation.
(a) Base Compensation. The Company shall pay Executive, and Executive agrees to
accept, base compensation at the rate of $150,000 per year in equal Bi-weekly
installments commencing as of 1st December, 2010, through the Term of this
Agreement (the “Base Compensation”). The Base Compensation may be increased at
any time during the Term of this Agreement at the discretion of the Board of
Directors. No increase in the Base Compensation shall at any time operate as a
cancellation of this Agreement; any such increase shall operate merely as an
amendment hereof, without any further action by Executive or the Company. If any
such increase or increases shall be so authorized, all of the terms, provisions
and conditions of this Agreement shall remain in effect as herein provided,
except that the Base Compensation shall be deemed amended to set forth the
increased amount of such Base Compensation to Executive.
(b) Bonus Compensation. Executive shall be eligible to receive an annual bonus
(“Bonus Compensation”) following the end of each fiscal year of the Company
during the Term of Executive’s employment under this Agreement. The amount of
Executive’s Bonus Compensation, if any, shall be determined by the Board of
Directors of the Company, in its sole discretion, based upon the performance of
Executive and the Company during such fiscal year.
(c) Founder Stock. Executive shall be granted 15,000 shares of the Company’s
common stock (of 100,000 shares currently authorized of which 75,000 shares have
been issued), representing Founder Stock in consideration for payment of $15.00
and the Executive’s contributions towards the establishment of the Company.
Executive’s Founder Shares. Said Founder Stock shall be issued to Executive
within 60 (sixty) days of the date of execution of this Agreement. Ownership of
the Founder Stock is subject to the following conditions during the 36 month
term of this Agreement:
(i) If the Executive’s employment is terminated voluntarily at any time during
the first twelve (12) months, all Founder shares are forfeited and returned to
the Company.
(ii) In the event that the Executive’s employment is terminated due to death at
any time during the first twelve (12) months of this Agreement, fifty (50%)
percent of the Founder shares will be distributed to the Executive’s designated
beneficiary and the remaining shares will be forfeited and returned to the
Company.
(iii) In the event that the Executive’s employment is terminated due to death at
any time after the first twelve (12) months of this Agreement fifty (50%)
percent of the Founder shares will be distributed to the Executive’s designated
beneficiary plus an additional number of shares equal to l/24th of the remaining
fifty (50%) percent of the founder’s shares for each month the Executive was
employed by the Company during the 13th through the 24th month of this Agreement
prior to termination. All remaining shares will be forfeited and returned to the
Company.

 

2



--------------------------------------------------------------------------------



 



CLEAN WIND ENERGY, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
(iv) In the event that the Executive’s employment is terminated by disability
(as defined in paragraph 7.b), twenty five (25%) of the Executive’s Founder
shares are owned without condition and the remaining Founder shares will be
distributed to the Executive based on the formula of 1/36th of the remaining
seventy five (75%) percent of the founder’s shares for each month the Executive
was employed by the Company prior to termination due to disability. All
remaining shares will be forfeited and returned to the Company.
5. Benefits.
(a) In General. Executive shall be eligible to participate in any incentive,
insurance, pension or other employee benefit plans approved by the Board of
Directors that now or hereafter may be made available to employees of the
Company and for which Executive will qualify according to his eligibility under
the provisions thereof.
(b) Paid Time Off. During the Term of this Agreement, Executive shall be
entitled to Three (3) weeks paid time off per calendar year, to be taken at such
times that do not materially interfere with the development or operations of the
Company. Employee shall be entitled to paid time off for each federal and state
holidays, as may be defined in the Company’s Employee’s Handbook, as adopted by
the Company’s Board of Directors and which may be issued to the Company’s
Employees. Any paid time off not taken during any calendar year shall not be
carried over into subsequent calendar years.
6. Expenses. During the Term, Executive shall be reimbursed for all
business-related expenses incurred on behalf of the Company in accordance with
the travel and entertainment expense policy of the Company as adopted by the
Board of Directors from time to time and in effect at the time the expense was
incurred. Executive agrees to maintain such records and documentation of all
such expenses to be reimbursed by the Company as the Company shall require and
in such detail as the Company may reasonably request.
7. Termination. Executive’s employment under this Agreement cannot be terminated
prior to expiration of the Term of this Agreement except in accordance with the
following paragraphs.
(a) Mutual Agreement. Executive’s employment under this Agreement may be
terminated upon the mutual written agreement of the Company and Executive.
(b) Death or Disability. Executive’s employment under this Agreement shall be
terminated upon the death of Executive. Executive’s employment under this
Agreement may be terminated upon thirty (30) days’ written notice to Executive
if Executive shall be unable to perform his duties substantially as required by
this Agreement by reason of physical or mental disability or incapacity (from
any cause or causes whatsoever) and Executive shall fail to perform such duties
substantially as required for a period of more than 90 (ninety) days, whether or
not continuous, in any continuous 120 (one hundred twenty) day period.

 

3



--------------------------------------------------------------------------------



 



CLEAN WIND ENERGY, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
(c) For Cause. Executive’s employment under this Agreement may be terminated
immediately by the Company for Cause (as defined below). For purposes of this
Agreement, the term “Cause” shall mean the existence or occurrence of one or
more of the following conditions or events:
(i) if the Company’s Board of Directors determines in its discretion that the
services provided by Executive fall materially below the Company’s expectations
as communicated to Executive and are not corrected within 30 (thirty) days of
receipt of written notice;
(ii) commission of willful and intentional acts involving gross misconduct
(including, without limitation, theft, fraud or embezzlement) on Executive’s
part;
(iii) Executive’s conviction of, or plea of guilty or nolo contendere to, a
felony or a crime involving moral turpitude;
(iv) habitual drunkenness or substance abuse by Executive; or
(v) a material breach by Executive of any provision of this Agreement or of any
contractual or legal duty to the Company, including, but not limited to, the
unauthorized disclosure of confidential information, and willful material
non-compliance with the written policies, guidelines and procedures of the
Company in accordance with generally accepted corporate practices that remains
uncured after 30 (thirty) business days following a written notice from the
Board of Directors of the Company to cure.
8. Severance — Mutual Agreement, Death or Disability or For Cause
In the event Executive’s employment under this Agreement is terminated (i) by
reason of mutual agreement, (ii) in connection with Executive’s death or
disability, (iii) by the Company for Cause, the Company shall pay Executive (or
in the case of death, his heirs and/or personal representatives), within thirty
(30) days after the date of termination, Executive’s Base Compensation and
benefits and all expenses payable under Section Six (6) hereof through such date
of termination, and the Company shall have no further obligation to provide
compensation or benefits to Executive under this Agreement; provided, however,
that to the extent that any of the Company’s benefit plans provide rights or
benefits after an employee’s termination, Executive may continue to receive such
rights or benefits in accordance with the terms of such plans. Upon dissolution
or liquidation of the Company, or upon a merger or consolidation in which the
Company is not the surviving corporation, Options awarded to the Executive under
the Employee Stock Ownership Plan, which the Company’s Board of Directors may
duly establish and empower (ESOP) and not previously exercised and vested shall
become fully exercisable and vested no later than the date of such dissolution,
merger or consolidation, and the Executive shall have the right to exercise such
Executive’s Options in whole or in part at any time within the next four
(4) years.

 

4



--------------------------------------------------------------------------------



 



CLEAN WIND ENERGY, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
9. Confidential and Proprietary Information. Executive recognizes and
acknowledges that he will have access to certain confidential information of the
Company and of entities with which the Company does business, and that such
information constitutes valuable, special and unique property of the Company and
such other entities. During the Term of this Agreement and for a period of two
(2) years immediately following the date of termination of this Agreement,
Executive agrees not to disclose or use any confidential information, except as
in furtherance of the Company’s missions, including without limitation,
information concerning the Company’s financial condition, research and
development activities, technologies, product designs and/or specifications,
“know-how,” prices, customers, prospects, methods of doing business, marketing
and promotional activities, or any information or knowledge with respect to
confidential information or trade secrets of the Company, it being understood
that such confidential information does not include information that is publicly
available unless such information became publicly available as a result of a
breach of this Agreement. Executive acknowledges and agrees that all notes,
records, reports, sketches, plans, unpublished memoranda or other documents
belonging to the Company, but held by Executive, concerning any information
relating to the Company’s business, whether confidential or not, are the
property of the Company and will be promptly delivered to it upon Executive’s
leaving the employ of the Company. Executive also agrees to execute such
confidentiality agreements that the Board of Directors may adopt, and may modify
from time to time, as a standard form to be executed by all employees of the
Company, to the extent such standard forms are not materially more restrictive
than the provisions of this Agreement.
10. Intellectual Property.
Company and Executive acknowledge and agree that:during the period of the
Executive’s employment with the Company:
a.: all discoveries, inventions, designs, improvements, formulas, formulations,
ideas, devices, writings, publications, study protocols, study results, computer
data or programs, or other intellectual property, whether or not subject to
patent or copyright laws, which Executive shall conceive solely or jointly with
others, in the course or scope of his employment with the Company (collectively
referred to herein as “Company Intellectual Property”), shall be the sole and
exclusive property of the Company without further compensation to the Executive.
b. all discoveries, inventions, designs, improvements, formulas, formulations,
ideas, devices, writings, publications, study protocols, study results, computer
data or programs, or other intellectual property, whether or not subject to
patent or copyright laws, which Executive conceived solely or jointly with
others, prior to his employment with the Company and that apply to or pertain to
or facilitate or assist or augment or are otherwise useful to the Company’s
development and construction of Energy Towers shall be made available via
assignment and/or license by Executive to the Company to enable the Company to
develop and construct Energy Towers without further compensation or expectation
of remuneration by the Company.

 

5



--------------------------------------------------------------------------------



 



CLEAN WIND ENERGY, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
c. all discoveries, inventions, designs, improvements, formulas, formulations,
ideas, devices, writings, publications, study protocols, study results, computer
data or programs, or other intellectual property, whether or not subject to
patent or copyright laws, which Executive conceived solely or jointly with
others, prior to his employment with the Company and that apply to or pertain to
or facilitate or assist or augment or are otherwise useful to the Company’s
development and construction of Energy Towers and/or other constructions,
buildings or engineering projects which Executive has made available via license
to the Company may be licensed or sub-licensed by the Company to third parties
provided that said third parties agree to fully protect the licensed
intellectual property and to use said intellectual property solely for the
construction of Energy Towers.
11. Non-Competition; Non-Solicitation. Executive acknowledges that the services
of Executive to be rendered hereunder are of a special and unusual character
that have a unique value to the Company and the conduct of its business, the
loss of which cannot adequately be compensated by damages in an action at law.
In view of the unique value to the Company of the services of Executive for
which the Company has contracted hereunder, and because of the confidential
information to be obtained by or disclosed to Executive as herein above set
forth, and as a material inducement to the Company to enter into this Agreement
and to pay and make available to Executive the compensation and other benefits
referred to herein, Executive covenants and agrees as follows:
(a) Non-Solicitation. While employed by the Company and for a period of One
(1) year thereafter, Executive shall not directly or indirectly, for himself or
for any other person, business, firm, corporation, partnership, association or
other entity, attempt to employ or enter into any contractual arrangement with
any current or former employee, nonemployee instructor, or other independent
contractor performing services for the Company, unless such person has not been
employed by or otherwise performed services for the Company for a period of more
than two (2) months.
(b) Non-Competition. While employed by the Company and for a period of One
(1) year thereafter, Executive shall not, directly or indirectly, engage in,
operate, have any investment or interest or otherwise participate in any manner
(whether as an employee, officer, director, partner, agent, security holder,
creditor, consultant or otherwise) in any Competing Business (as defined below);
provided, that Executive may continue to hold securities and/or acquire, solely
as an investment, shares of capital stock or other equity securities of any
company that is publicly traded, so long as Executive does not control, acquire
a controlling interest in, or become a member of a group which exercises direct
or indirect control of, more than five percent (5%) of any class of capital
stock of such company. For purposes of this Agreement, the term “Competing
Business” means any corporation, company, partnership, sole proprietorship,
business, or other person or entity that is engaged in the design, development
of energy resources and or the production of electrical energy.

 

6



--------------------------------------------------------------------------------



 



CLEAN WIND ENERGY, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
Executive has carefully read and considered the provisions of Sections 9 and 11
hereof and agrees that the restrictions set forth in such sections are fair and
reasonable and are reasonably required for the protection of the interests of
the Company, its officers, directors, shareholders, and other employees, for the
protection of the business of the Company. Executive acknowledges that he is
qualified to engage in businesses other than those that are subject to this
Section 11. It is the belief of the parties, therefore, that the best protection
that can be given to the Company that does not in any way infringe upon the
rights of Executive to engage in any unrelated businesses is to provide for the
restrictions described above. In view of the substantial harm which would result
from a breach by Executive of Sections 9 or 11, the parties agree that the
restrictions contained therein shall be enforced to the maximum extent permitted
by law. In the event that any of said restrictions shall be held unenforceable
by any court of competent jurisdiction, the parties hereto agree that it is
their desire that such court shall substitute a reasonable judicially
enforceable limitation in place of any limitation deemed unenforceable and that
as so modified, the covenant shall be as fully enforceable as if it had been set
forth herein by the parties.
12. Remedies.
Except as provided in the next paragraph, in the event that a dispute arises
between Executive and the Company concerning any matter under this Agreement,
such dispute shall be resolved through binding arbitration which shall be
conducted before three (3) impartial arbitrators. One arbitrator shall be
selected by each party and the two arbitrators who are so selected shall select
the third arbitrator. Any such arbitration shall be held in the county of
residence of the alleged offender. The arbitrators shall reach a decision in the
arbitration based on the facts of the matter and applicable law. The Company and
the Executive shall equally share all costs and fees in connection with the
arbitration.
The restrictions set forth in Sections 9 and 11 are considered to be reasonable
for the purposes of protecting the business of the Company. The Company and
Executive acknowledge that the Company would be irreparably harmed and that
monetary damages would not provide an adequate remedy to the Company if the
covenants contained in Sections 9 and 11 were not complied with in accordance
with their terms. Accordingly, Executive agrees that the Company shall be
entitled to injunctive and other equitable relief to secure the enforcement of
these provisions, in addition to any other remedy which may be available to the
Company. Any legal action commenced by the Company to secure the enforcement of
Section 9 and 11 shall be commenced in the county of residence of the alleged
offender. Each party will pay their own legal expenses in the event of such
action. The provisions of sections 9 and 11 of this Agreement shall survive the
termination of this Agreement, regardless of the circumstances or reasons for
such termination, and inure to the benefit of the Company.

 

7



--------------------------------------------------------------------------------



 



CLEAN WIND ENERGY, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
13. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if sent by registered mail to the
addresses below or to such other address as either party shall designate by
written notice to the other:
If to Executive, to the address set forth below his signature on the signature
page hereof. If to the Company to:
Clean Wind Energy, Inc.
1997 Annapolis Exchange Boulevard
Suite 300
Annapolis Maryland, 21401
14. General Provisions.
(a) This Agreement contains the entire agreement of the Company and Executive,
and the Company and Executive hereby acknowledge and agree that this Agreement
supersedes any prior statements, writings, promises, understandings or
commitments. No future oral statements, promises or commitments with respect to
the subject matter hereof, or other purported modification hereof, shall be
binding upon the parties hereto unless the same is reduced to writing and signed
by all parties hereto.
(b) The rights and obligations of the Company under this Agreement shall inure
to the benefit of and shall be binding upon the successors and assigns of the
Company. Executive may not assign his rights and obligations under this
Agreement
(c) This Agreement shall be subject to and governed by the laws of the State of
residence of the Executive without regard to the conflict of laws principles
thereof.
(d) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or the interpretation of this Agreement.
(e) The failure of any party to enforce any provision of this Agreement shall in
no manner affect the right to enforce the same, and the waiver by any party of
any breach of any provision of this Agreement shall not be construed to be a
waiver by such party of any succeeding breach of such provision or a waiver by
such party of any breach of any other provision.
(f) In the event any one or more of the provisions of this Agreement shall for
any reason be held invalid, illegal or unenforceable, the remaining provisions
of this Agreement shall be unimpaired, and the invalid, illegal or unenforceable
provision shall be replaced by a mutually acceptable valid, and enforceable
provision which comes closest to the intent of the parties.

 

8



--------------------------------------------------------------------------------



 



CLEAN WIND ENERGY, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
(g) This Agreement may be executed in any number of counterparts, each of which
shall constitute an original and all of which together shall constitute one and
the same instrument.
The parties have executed this Employment Agreement as of the day and year below
written.
September 22, 2010
         (date)

            THE COMPANY:

Clean Wind Energy, Inc.
      /s/ Ron Pickett       By:    Ron Pickett      Its:   Chief Executive
Officer   

            EXECUTIVE:
      /s/ Itzhak Tepper       By:    Itzhak Tepper      Address:    4169 Halfway
Road
The Plains, VA 20198   

 

9



--------------------------------------------------------------------------------



 



CLEAN WIND ENERGY, INC.
EXECUTIVE EMPLOYMENT AGREEMENT AMENDMENT
This Amendment to Executive Employment Agreement (this “Agreement”), is made as
of the 22nd day of November, 2010, by and between Clean Wind Energy, Inc., a
Delaware corporation (the “Company”), and Itzhak Tepper (“Executive”) pursuant
to a resolution of all the founding directors of Clean Wind Energy, INC., a
Delaware corporation (the “Corporation”), by unanimous written consent in lieu
of an organizational meeting of the directors in accordance with section 141(f)
of the Delaware General Corporation Law.
Modification of Founder Stock Terms in Founders Employment Agreements
RESOLVED, that the Founder Stock-Section (C) sub-section (i) of the Founders
Employment Agreements dated September 22, 2010 be amended with the following
changes:
(i) During the first twelve (12) months of employment: (a) If the Executive’s
employment is terminated voluntarily at any time during the first 90 days, all
Founder shares are forfeited and returned to the Company. (b) If the Executive’s
employment is terminated voluntarily at any time after the first 90 days, 90% of
the Founder shares are forfeited and returned to the Company.
Executive Employment Agreement is hereby amended according to the General
Provisions-Section 14 Sub-section (a) by the signature of the Executive
acknowledging this Amendment.

     
Executive
  Company      
/s/ Itzhak Tepper
  /s/ Ronald Pickett
 
   
Itzhak Tepper
  Ronald Pickett, Chief Executive Officer

 

 